Citation Nr: 9903410	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-26 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is not shown to have had combat with the 
enemy in connection with his service in the Republic of 
Vietnam.  

3.  The veteran is not shown to have experienced a claimed 
stressor in connection with his period of active service so 
as to support a clear diagnosis of PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD due to incidents described 
by the veteran, which are presumed credible for determining 
well groundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49(1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The United States Court of Veterans Appeals, citing 38 C.F.R. 
§ 3.304(f), has discussed the three requisite elements for 
eligibility for service connection for PTSD:  (1) A current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).

The Board notes that a medical diagnosis that the veteran 
currently suffers from PTSD (element 1) has been rendered-
the sufficiency of the alleged stressors and the adequacy of 
symptomatology to support such a diagnosis are not 
questioned.  Furthermore, the diagnosis of PTSD is based on 
stressors related to his service in the Republic of Vietnam 
as recounted by the veteran (element 3).  The RO's decision 
to deny service connection for PTSD, was based entirely on 
its inability to verify the veteran's alleged stressors 
(element 2).  Thus, the Board's analysis primarily will 
address the second element discussed in Cohen-that is, 
whether the in-service stressors actually are shown to have 
occurred.

The veteran contends that he has PTSD due to service in 
Vietnam.  He alleges that he was shot at during service while 
accompanying his Commanding Officer on unit inspections.  He 
also described an incident which occurred at an airstrip in 
Can Tho in January 1969, where the site was overrun and 
sappers blew up all the helicopters.  He stated that, while 
he was in the process of retrieving injured guards, he was 
confronted by an "NVA Regular" who had "slit" several 
soldiers.  When his gun jammed, he reported that he grabbed 
the individual by the throat and "squeezed the life out of 
him."  

The veteran's service personnel records show that he served 
in the Republic of Vietnam from October 1968 to June 1969.  
His principal duty was that of a clerk typist.  It appears 
that, during his service in Vietnam, the veteran was assigned 
to the 107th Signal Company and the 972nd Signal Battalion.  

In a December 1997 letter, the US Armed Services Center for 
Research of Unit Records (USASCRUR) responded to an RO 
request concerning the veteran's PTSD claim.  The RO's 
request included a copy of the veteran's military assignment 
record and a statement describing the alleged stressors 
encountered in Vietnam.  The USASCRUR provided copies of 
extracts of Operations Reports-Lessons Learned (OR-LL's) 
submitted by the 29th General Support Group, for the period 
ending April 30, 1969, which revealed that, during the months 
of March and April 1969, Long Binh Post had been subjected to 
numerous mortar and rocket attacks.  In addition, the 
USASCRUR enclosed an extract of a Recommendation for 
Meritorious Unit Commendation, for the period April 1, 1968 
to March 31, 1970, submitted by the 1st Signal Brigade, the 
veteran's higher headquarters in Vietnam.  According to the 
Recommendation, on January 13, 1969, Long Line Detachment Can 
Tho was attacked by fifteen rounds of mortar fire; however, 
no damages or casualties resulted.  The USASCRUR was not able 
to verify that the veteran performed armed escort duties in 
Vietnam, only that he was a clerk typist.  

As noted hereinabove, if the veteran had combat with the 
enemy, and his alleged stressors are consistent with such 
combat service, his lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b).  The Board notes that, 
except for the veteran's statements, there is no evidence 
suggesting that he was involved in combat with the enemy.  
The Board notes in this regard that the veteran is not shown 
to have received any awards or decorations for valor, combat 
experience or combat injuries or to have other evidence even 
suggesting that he had actual combat with the enemy.  Where 
the veteran did not serve in combat or the stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); West v. Brown, 7 Vet. App. 70 (1994).  Thus, it 
is necessary to address the matter of whether there is 
sufficient corroboration of the claimed stressors in this 
case.  

The Board finds that the veteran's claimed stressors have not 
been corroborated.  As noted hereinabove, the USASCRUR was 
unable to verify that the veteran served as an armed escort 
in Vietnam; only that he was a clerk typist.  Furthermore, as 
indicated by the Recommendation for Meritorious Unit 
Commendation, a mortar attack which took place in January 
1969 at Long Line Detachment Can Tho did not involve any 
damage or casualties.  The Board would emphasize that it is 
not bound to accept either the veteran's uncorroborated 
account of his stressful experiences or the opinion of VA or 
private health professionals who, relying on the history 
related by the veteran, have diagnosed the veteran as having 
PTSD.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

While the current evidentiary record shows that PTSD has been 
diagnosed, the question of whether a specific event reported 
by a veteran as a stressor is valid is a question of fact for 
the Board to decide, involving as it does factors which are 
historical.  Although some health professionals apparently 
have accepted the veteran's own accounts of some unspecified 
experiences during service, VA is not required to do the 
same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Except for the veteran's 
uncorroborated statements, there is no evidence to support 
the veteran's assertions that he experienced any of stressor.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's allegations; thus, the 
second requisite element for eligibility for service 
connection for PTSD, as discussed in Cohen v. Brown, and as 
required by 38 C.F.R. § 3.304(f), has not been met.  



ORDER

Service connection for claimed PTSD is denied.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

